DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/29/2018. Claims 1-2, 5-13 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of unit of measurement” in claim 1
“a control unit” in claim 1
“a data transfer unit” in claim 10
“a power supply unit” in claim 10

“a plurality of unit of measurement” is described in pages 5-7 of the Specification, Figures 1-2 of Drawings.
“a control unit” is described in pages 5-7 of the Specification, Figures 1-2 of Drawings.
“a data transfer unit” is described in pages 5-7 of the Specification, Figures 1-2 of Drawings.
“a power supply unit” is described in pages 5-7 of the Specification, Figures 1-2 of Drawings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation of “a first luminous signal” and “ a second luminous signal”. However the signal is the same signal emitted from the transmitter. As such the claim is indefinite as it describes two different luminous signals. 
Regarding claim 2, the claim recites the limitation “the units of measurement”. However, claim 1, the claim upon which claim 2, depends, uses the limitation “a plurality of unit of measurement”. As such the claim is indefinite. It is suggested the Applicant review the claims to confirm claim term consistency. 
Regarding claim 6, the claim depends on a cancelled claim. As such the claim is indefinite.  
Regarding claim 8, the claim recites the limitation “the wavelength”. The limitation lacks antecedent basis. It is suggested that the Applicant changes the limitation to depend on either claims 5 or 7.
Regarding claims 11-13, the claims recite the limitation “the data transfer unit”. The limitation lacks antecedent basis. For the purposes of examination it is understood that claims 11-13 are dependent on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160022223 A1 (cited in the IDS dated 12/03/2019; hereinafter referred to as “Grundfest”) in view of US 20180220968 A1 (hereinafter referred to as “Funane”).
Regarding claim 1, Grundfest, an fNIR device, teaches an interchangeable sensor device for a near-infrared functional (fNIR) spectroscopy system intended to detect changes in the concentration of haemoglobin species on a body surface (abstract; paragraphs [0005], [0014]-[0016], [0032], [0036], [0072]-[0078]); wherein such interchangeable sensor device comprises:
a unit of measurement, adapted to attach to a body area, comprising:
a plurality of transmitters intended to emit a first luminous signal on the body surface (paragraph [0036]-[0043]),
a plurality of receivers intended to receive a second luminous signal from the body surface (paragraph [0036]-[0043]),
an elastic base comprising a plurality of transmitting compartments wherein the transmitters are located and a plurality of receiving compartments wherein the receivers are located (paragraph [0036]; Figures 2-4),
a measuring base plate linked to the transmitters and receivers, comprising a first connector (paragraph [0014]),
a control unit intended to control the unit of measurement, and wherein the control unit comprises a second connector intended to be connected with the first connector of the units of measurement (paragraph [0016]).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Grundfest to have a plurality of unit of measurement with different elastic configurations, since it has been held that mere duplication of essential workings parts of a device only involves routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification because doing so allows a sensor attachment that conforms to different areas of a user’s body. 
Further, Funane, an optical bio sensor, teaches light guides located in correspondence with the receiving compartments through which the receivers receive the luminous signal (paragraph [0054]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Grundfest, to include light guides, as taught by Funane, because doing so helps guide the reflect light to the detectors.
Regarding claim 5, Gundfest, in view of Funane, teaches wherein each transmitter comprises a first LED diode and a second LED diode configured to emit a wavelength signal in the near infrared respectively (paragraph [0009]; as taught by Gundfest).
Regarding claim 6, Gundfest, in view of Funanae, teaches wherein the first LED diode is configured to emit a wavelength signal of 740 nm and the second LED diode is configured to emit a wavelength signal of 860 nm (paragraph [0074]-[0075]; as taught by Gundfest).
Regarding claim 7, Gundfest, in view of Funane, teaches wherein each receiver comprises at least one photodetector to receive at least one near-infrared wavelength signal from the cranial surface (paragraph [0074]; as taught by Gundfest).
Regarding claim 8, Gundfest, in view of Funane, teaches wherein the wavelength is between 690 and 900 nm (paragraph [0074]-[0075]; as taught by Gundfest).
Regarding claim 10, Gundfest, in view of Funane, teaches wherein the control unit comprises:

a data transfer unit built into the base plate capable of transferring the second signal to an external computer unit to calculate and detect changes in the concentration of haemoglobin species on the brain surface (paragraphs [0005], [0014]-[0016], [0032], [0036], [0072]-[0078]; as taught by Gundfest),
an interface to emit luminous and/or acoustic signals on the operating status of an interchangeable sensor device (paragraphs [0005], [0014]-[0016], [0032], [0036], [0072]-[0078]; as taught by Gundfest),
a power supply unit to supply both base plates, the transmitters, receivers, the data transfer unit and the interface (paragraphs [0005], [0014]-[0016], [0032], [0036], [0072]-[0078]; as taught by Gundfest), and
a rigid receptacle of a material of grater rigidity than the rest of the inter-changeable sensor device which houses the control base plate, the data transfer unit, the interface and the power supply unit (paragraphs [0005], [0014]-[0016], [0032], [0036], [0072]-[0078]; as taught by Gundfest),
wherein this control base plate is intended to control the transmitters and receivers of the unit of measurement, as well as the data transfer unit and the interface (paragraphs [0005], [0014]-[0016], [0032], [0036], [0072]-[0078]; as taught by Gundfest).
Regarding claim 11, Gundfest, in view of Funane, teaches wherein the data transfer unit comprises a wireless and/or wired transfer mechanism intended to establish a communication with the external computer unit (paragraph [0016], [0046]-[0047]; as taught by Gundfest).
Regarding claim 12, Gundfest, in view of Funane, teaches wherein the data transfer unit is a WiFi or Bluetooth receiver/transmitter (paragraph [0080]; as taught by Gundfest).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundfest, in view of Funane, as applied to claim 1 above, and further in view of US 20160338630 A1 (hereinafter referred to as “Matsui”).
Regarding claim 2, Gundfest, in view of Funane, does not explicitly wherein the units of measurement respectively further comprise: a receptacle to protect the transmitters, receivers and the measuring base plate, a first clamping strap which at least covers the transmitters and receivers and which is intended to be linked with at least a first clamping mechanism to adjust the interchangeable sensing device to the body surface, and/or a second clamping strap comprising a hole allowing the passage of the first connector, wherein the second clamping strap surrounds the receptacle and is intended to be linked to at least a second clamping mechanism for adjusting the interchangeable sensing device to the body surface.
However, Matsui, an NIR device, teaches teach wherein the units of measurement respectively further comprise: a receptacle (10; paragraph [0035]; Figures 1) to protect the transmitters, receivers and the measuring base plate (paragraph [0035]; Figures 1), a first clamping strap which at least covers the transmitters and receivers and which is intended to be linked with at least a first clamping mechanism to adjust the interchangeable sensing device to the body surface (40; paragraph [0035], [0046], [0050]-[0051]; Figures 1), and/or a second clamping strap comprising a hole allowing the passage of the first connector, wherein the second clamping strap surrounds the receptacle and is intended to be linked to at least a second clamping mechanism for adjusting the interchangeable sensing device to the body surface (30; paragraph [0035], [0048]; Figures 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gundfest, in view of Funane, to have a receptacle and strap, as taught by Matsui, because doing so secures the light emitters and detectors in a desired position. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundfest, in view of Funane, as applied to claim 1 above, and further in view of US 20150038812 A1 (hereinafter referred to as “Ayaz”).
Regarding claim 9, Gundfest, in view of Funane, teaches having multiple light units and multiple detectors, but does not explicitly teach wherein the unit of measurement comprises at least two receivers for each transmitter.
However, Ayaz, an fNIR sensor, teaches wherein the unit of measurement comprises at least two receivers for each transmitter (paragraphs [0037]-[0038]; as shown in Figures 3a). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gundfest, in view of Funane, to have at least twice as many detectors as emitters, because doing so provides more detectors that sense light at various tissue depths.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundfest, in view of Funane, as applied to claim 8 above, and further in view of US 20160262674 A1 (hereinafter referred to as “Esenaliev”).
Regarding claim 13, Gundfest, in view of Funane, teaches a data transfer unit but does not explicitly teach wherein the data transfer unit is a USB port. 
However, Esenaliev, teaches wherein the data transfer unit is a USB port (paragraph [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gundfest, in view of Funane, have a USB port, as taught by Esenaliev, since it would be the simple substitution of one known element (the data transfer unit of Gundfest) with another (a USB port of Esenaliev) in order to achieve a predictable result namely a means of transferring data to an external device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791